Exhibit 10.7

CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2010

SECOND INSTRUMENT OF AMENDMENT

Recitals:

 

 

 

1.

Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss-Wright Corporation Retirement Plan (the “Plan”) and has caused the Plan
to be amended and restated in its entirety, effective as of January 1, 2010.

 

 

2.

The Plan consists of two separate components: the EMD Component, which applies
to eligible employees of Curtiss-Wright Electro-Mechanical Corporation as
provided in the EMD appendix to the Plan, and the CWC Component, which applies
to other employees eligible to participate in the Plan.

 

 

3.

Subsequent to the most recent amendment of the Plan, the Company has decided to
amend the CWC Component of the Plan for the following reasons:

 

 

 

 

a.

To provide that employees are not eligible to participate in the Plan if they
are participating in a retirement plan maintained mainly for the benefit of
employees working outside the United States;

 

 

 

 

b.

To clarify the provisions regarding the payment of benefits to participants who
remain employed after reaching normal retirement age;

 

 

 

 

c.

To clarify the provisions of Article 8 regarding the payment of death benefits
to a beneficiary other than an individual;

 

 

 

 

d.

To reflect the terms of a new collective bargaining agreement covering employees
of Metal Improvement Company, Inc. – Long Island Division that increases their
benefit formula with respect to credited service earned on or after January 1,
2012;

 

 

 

 

e.

To reflect the terms of a new collective bargaining agreement covering employees
of Metal Improvement Company – Lynwood Division that increases their benefit
formula with respect to credited service earned on or after January 1, 2013; and

 

 

 

 

f.

To provide for the participation of former employees of Predator Systems, Inc.,
Douglas Equipment Ltd., the Surface Technologies business of BASF Corporation,
IMR Test Labs, ACRA Control, Inc., South Bend Controls Holdings, LLC., Anatec
International, Inc. and Lambert, MacGill, Thomas, Inc. following the acquisition
of these businesses.

 

 

4.

Articles 12.01 and 12.02 of the CWC Component permit the Company to amend the
Plan, by written instrument, at any time and from time to time.

 

 

5.

Article 11.02(b) of the CWC Component authorizes the Curtiss-Wright Corporation
Administrative Committee to adopt certain Plan amendments on behalf of the
Company.

1

--------------------------------------------------------------------------------



Amendment:

For the reasons set forth in the Recitals to this Instrument of Amendment, the
Plan is hereby amended, effective as of the dates indicated below, in the
following respects.

The CWC Component of the Plan is amended as follows:

 

 

 

 

1.

Effective January 1, 2011, Article 2.01(a)(ii) of the CWC Component is amended
by adding the following sentence to read as follows:

 

 

 

Notwithstanding the foregoing, an Employee shall not be eligible to participate
in this Plan during any period when he participates in a retirement plan or
program sponsored by the Company or an Affiliated Company mainly for the purpose
of providing retirement benefits to individuals employed outside the United
States of America.

 

 

2.

Effective January 1, 2011, Article 6.13 of the CWC Component is amended in its
entirety to read as follows:

 

 

 

 

6.13

Payment of Benefits Upon Reemployment or Employment After Normal Retirement Age.

 

 

 

Notwithstanding any provisions of the Plan to the contrary, in the event a
Participant who is in receipt of annuity payments is reemployed by the Company
or an Affiliated Company, payment of such benefit payments shall continue. Upon
the Participant’s subsequent termination of employment with the Company and all
Affiliated Companies, the Participant shall be entitled to an additional benefit
based on the formula then in effect and his Years of Credited Service and
Compensation earned after his date of reemployment, and such additional benefit
shall be subject to and payable in accordance with the provisions of Article 7.
In the event a Participant dies while in active service, the additional benefit
shall be payable in accordance with Article 4.06 or Article 8 or 9, as
applicable.

 

 

 

If any Participant continues to be employed by the Company or an Affiliated
Company after his Normal Retirement Age, the following provisions shall apply,
except with respect to the benefit determined in accordance with Article 4.

 

 

 

 

 

 

(a)

No benefits shall be paid for any month in which the Participant is credited
with 40 or more Hours of Service.

 

 

 

 

 

 

(b)

Department of Labor Regulation section 2530.203-3, including the notice
procedures referred to in that section, shall be followed for any period
beginning on or after the Participant’s Normal Retirement Age in which the
Participant is credited with 40 or more Hours of Service.

 

 

 

 

 

 

(c)

Benefits shall be subject to and payable in accordance with the provisions of
Article 7.

2

--------------------------------------------------------------------------------




 

 

 

 

 

3.

Effective January 1, 2011, Article 8.03 of the CWC Component is amended in its
entirety to read as follows:

 

 

 

 

8.03

Payment to Beneficiary.

 

 

 

 

Subject to Article 8.04, the Beneficiary entitled to a benefit pursuant to
Article 8.01(a) may elect to receive the benefit in a lump sum, payable at the
election of the Beneficiary, at any time following the Participant’s death. In
the event the Beneficiary is the Participant’s estate or any other legal entity
other than an individual, the death benefit shall automatically be paid in one
lump sum.

 

 

 

The death benefit payable to a Beneficiary pursuant to Article 8.02 shall be
paid in a lump sum as soon as practicable after the date of the Participant’s
death.

 

 

4.

Effective January 1, 2012, Article 9.02(a)(ix) of the CWC Component is amended
by adding the following subparagraph (F) to read as follows:

 

 

 

 

(F)

With benefits commencing on or after January 1, 2012, $18.00 multiplied by his
Years of Credited Service on or after January 1, 2012 for any pension payments
due for months commencing on or after January 1, 2012.

 

 

5.

Effective January 1, 2012, Article 9.02(a)(xi) of the CWC Component is amended
by adding the following subparagraph (D) to read as follows:

 

 

 

 

(D)

With benefits commencing on or after January 1, 2013, $16.00 multiplied by his
Years of Credited Service on or after January 1, 2013 for any pension payments
due for months commencing on or after January 1, 2013.

 

 

 

6.

Effective January 7, 2011, Schedule J of the CWC Component is amended by adding
the following paragraphs to read as follows:

 

 

 

39.

Predator Systems, Inc.

 

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on January 7, 2011 whose immediate prior
service was with Predator Systems, Inc. and who was employed by such entity on
such date:

 

 

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes a Year of Eligibility Service, which Year of Eligibility
Service shall include such prior service, and shall remain eligible so long as
he or she continues to satisfy the eligibility requirements in Article 2.01(a),
provided, however, that such an Employee shall not accrue any benefits under the
Plan, except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Predator Systems, Inc.
immediately prior to its acquisition by the Company.

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Predator
Systems, Inc., who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Article 2.01(a), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

 

 

 

 

40.

Douglas Equipment Ltd.

 

 

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on April 6, 2011 whose immediate prior service
was with Douglas Equipment Ltd. and who was employed by such entity on such
date:

 

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes a Year of Eligibility Service, which Year of Eligibility
Service shall include such prior service, and shall remain eligible so long as
he or she continues to satisfy the requirements of Article 2.01(a), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Douglas Equipment Ltd.
immediately prior to the acquisition of its assets by the Company.

 

 

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of the
assets of Douglas Equipment Ltd., who is not an Employee described in paragraph
(a), shall be eligible to become a Participant in accordance with Article
2.01(a), but shall not accrue any benefits under the Plan, except for benefits
determined in accordance with Article 4.

 

 

 

 

 

 

41.

BASF Surface Technologies

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on April 8, 2011 whose immediate prior service
was with the Surface Technologies business of BASF Corporation and who was
employed by such entity on such date:

 

 

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes a Year of Eligibility Service, which Year of Eligibility
Service shall include such prior service, and shall remain eligible so long as
he or she continues to satisfy the requirements of Article 2.01(a), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

4

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with BASF Corporation
immediately prior to the acquisition of the assets of its Surface Technologies
business by the Company.

 

 

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of the
assets of the Surface Technologies business of BASF Corporation, who is not an
Employee described in paragraph (a), shall be eligible to become a Participant
in accordance with Article 2.01(a), but shall not accrue any benefits under the
Plan, except for benefits determined in accordance with Article 4.


 

 

 

 

 

 

42.

IMR Test Labs

 

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on July 25, 2011 whose immediate prior service
was with IMR Test Labs and who was employed by such entity on such date:

 

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes a Year of Eligibility Service, which Year of Eligibility
Service shall include such prior service, and shall remain eligible so long as
he or she continues to satisfy the requirements of Article 2.01(a), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with IMR Test Labs immediately
prior to the acquisition of its assets by the Company.

 

 

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of the
assets of IMR Test Labs, who is not an Employee described in paragraph (a),
shall be eligible to become a Participant in accordance with Article 2.01(a),
but shall not accrue any benefits under the Plan, except for benefits determined
in accordance with Article 4.

 

 

 

 

 

43.

ACRA Control, Inc.

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on July 28, 2011 whose immediate prior service
was with ACRA Control, Inc. and who was employed by such entity on such date:

 

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan as of the later of
January 1, 2012, or the date he or she completes a Year of Eligibility Service,
which Year of Eligibility Service shall

5

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

include such prior service, and shall remain eligible so long as he or she
continues to satisfy the requirements of Article 2.01(a), provided, however,
that such an Employee shall not accrue any benefits under the Plan, except for
benefits determined in accordance with Article 4.

 

 

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with ACRA Control, Inc.
immediately prior to its acquisition by the Company.

 

 

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of ACRA
Control, Inc., who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Article 2.01(a), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

 

 

 

 

 

44.

South Bend Controls Holdings, LLC

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on October 11, 2011 whose immediate prior
service was with South Bend Controls Holdings, LLC and who was employed by such
entity on such date:

 

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes a Year of Eligibility Service, which Year of Eligibility
Service shall include such prior service, and shall remain eligible so long as
he or she continues to satisfy the requirements of Article 2.01(a), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with South Bend Controls
Holdings, LLC immediately prior to the acquisition of its assets by the Company.

 

 

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of the
assets of South Bend Controls Holdings, LLC, who is not an Employee described in
paragraph (a), shall be eligible to become a Participant in accordance with
Article 2.01(a), but shall not accrue any benefits under the Plan, except for
benefits determined in accordance with Article 4.

 

 

 

 

 

45.

Anatec International, Inc.

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on December 5, 2011 whose

6

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

immediate prior service was with Anatec International, Inc. and who was employed
by such entity on such date:

 

 

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes a Year of Eligibility Service, which Year of Eligibility
Service shall include such prior service, and shall remain eligible so long as
he or she continues to satisfy the requirements of Article 2.01(a), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Anatec International,
Inc. immediately prior to the acquisition of its assets by the Company.

 

 

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of the
assets of Anatec International, Inc., who is not an Employee described in
paragraph (a), shall be eligible to become a Participant in accordance with
Article 2.01(a), but shall not accrue any benefits under the Plan, except for
benefits determined in accordance with Article 4.

 

 

 

 

 

46.

Lambert, MacGill, Thomas, Inc.

 

 

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on December 5, 2011 whose immediate prior
service was with Lambert, MacGill, Thomas, Inc. and who was employed by such
entity on such date:

 

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes a Year of Eligibility Service, which Year of Eligibility
Service shall include such prior service, and shall remain eligible so long as
he or she continues to satisfy the requirements of Article 2.01(a), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Lambert, MacGill, Thomas,
Inc. immediately prior to the acquisition of its assets by the Company.

 

 

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of the
assets of Lambert, MacGill, Thomas, Inc., who is not an Employee described in
paragraph (a), shall be eligible to become a Participant in accordance with
Article 2.01(a), but shall not accrue any benefits under the Plan, except for
benefits determined in accordance with Article 4.

7

--------------------------------------------------------------------------------



Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.

IN WITNESS WHEREOF, this amendment has been executed on this _____ day of
December, 2011.

 

 

 

 

 

Curtiss-Wright Corporation
Administrative Committee

 

 

 

 

By:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

8

--------------------------------------------------------------------------------